DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Response to Office Action filed on 05/19/22 have been entered.
According to the Response, claims 1-20 were pending.  Claims 1, 2, 4, 6, 7, 9, 11, 13, 15-17, 19 and 20 have been amended.  Claims 8, 10, and 14 have been canceled.  Claim 21 has been added.  Therefore, claims 1-7, 9, 11-13, and 15-21 are now pending.

Response to Arguments
The Applicant’s arguments with respect to rejection of claims 1, 6, 7, 11, 12, and 19 under § 102 as being anticipated by US Pub. No. 2009/0000912 to Battles et al. have been fully considered in view of recent amendments and are persuasive.  Therefore, the § 102 rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-7, 9, 11-13, and 15-21 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a store system and recites, in part, “the first server is configured to: maintain information about arrival of the plurality of goods-picking containers corresponding to goods-picking tasks associated with each delivery batch, and to activate the indicator lights in the third area when all goods-picking containers belonging to the delivery batch have arrived at the second area and been allocated for the third area; and idle the third area upon receiving a notice of turning off the indicator lights.”
 These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  
The closest prior art is Battles et al. which discloses a flexible, non-linear, unit-level sortation system for sorting mixed collections of items into orders.  However, Battles et al. does not teach or suggest, for example, maintaining arrival information about batches of goods-picking containers, activating indicator lights in a third area based upon the arrival of a delivery batch at a second area, and idling the third area upon a notice of turning off the indicator lights as recited in the claim.  Therefore, claim 1 is allowable as well as any claims 2-7 and 9 depending therefrom.
Secondly, independent claims 11 and 21 are allowable as each one recites claim features similar to those above in claim 1. Claims 12, 13, and 15-20 are allowable as they depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655